DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/06/2022 has been entered.
Response to Amendment
The amendment filed on 7/06/2022 has been entered. The applicant has amended the claims 1, 2, 11, 14, 15, 18 and 19. Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments filed on 7/06/2022 with respect to the rejection of independent claims 1, 14 and 18 are based on new amendments. The arguments based on new amendments have been fully considered and persuasive, and the rejection has been withdrawn.
Election/Restrictions
Claims 1 and 20 are allowable. The restriction requirement between Group I-II, as set forth in the Office action mailed on 4/11/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 18-20, directed to Group II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In each of the claims 18-20, changed Claim Status Identifiers as follows:
In Claim 18:
-- On Line 1
Change status Identifiers “(Withdrawn-Currently Amended)” to “(Currently Amended)”;
In Claim 19:
-- On Line 1
Change status Identifiers “(Withdrawn-Currently Amended)” to “(Currently Amended)”;
In Claim 20:
-- On Line 1
Change status Identifiers “(Withdrawn)” to “(Original)”;
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claims 1, 14 and 18 are allowable over the prior art of record for at least the reason that, even though the prior art discloses a microscope apparatus comprising: a microscope section configured to perform magnified observation of a subject's eye while obtaining a red reflex caused by irradiating a fundus of the subject's eye with illuminating light; a holding section configured to hold the microscope section; and a tilting section configured to tilt an illumination optical axis which is an optical axis of an illumination optical system, and an observation optical axis which is an optical axis of an observation optical system in the microscope section, around a tilt reference point in an interior of the subject's eye as a base point, while maintaining a substantially coaxial state between the illumination optical axis and the observation optical axis; the prior art fails to teach, or reasonably suggest, an observation optical axis which is an optical axis of an observation optical system in the microscope section based on movement of the subject's eye, around a point in an interior of the subject's eye as a tilt reference point, while maintaining a substantially coaxial state between the illumination optical axis and the observation optical axis (claim 1); and an observation optical axis which is an optical axis of an observation optical system in the microscope section based on movement of the subject's eye, around a point in an interior of the subject's eye as a tilt reference point, while maintaining a substantially coaxial state between the illumination optical axis and the observation optical axis, according to a motion of the subject's eye (claim 14 and 18); in combination of the other limitations of the claims 1, 14 and 18.
Dependent claims 2-13 are also allowed due to their dependencies on independent claim 1, dependent claims 15-17 are also allowed due to their dependencies on independent claim 14 and dependent claims 19-20 are also allowed due to their dependencies on independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A./
Examiner, Art Unit 2872                                                                                                                                                                                             
/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872